Title: From George Washington to John Glover, 16 October 1780
From: Washington, George
To: Glover, John,Paterson, John


                  
                     Gentn
                     Head Qrs Prackness Octr 16
                     1780.
                  
                  As the Honble the Assembly of your State and the Committee
                     of Congress in consequence of their proceedings, which You will have seen
                     published in General Orders, have annexed Colo. Henry Jackson’s Regiment to
                     the Massachusetts line, it is necessary that the precedence of the Captains of
                     this Regiment, should have their stations fixed in the line of Captains
                     belonging to the State. I forgot to mention this Circumstance in my Letter to
                     the Board on the 14th Inst, which they will now be pleased to make a subject
                     of their attention & report the nos these Officers Commissions should
                     bear in the line, and the alterations in the nos which this may occasion.
                  Colo. Jackson will lay before the Board a List of the dates of
                     their appointments and the periods from which they are to rank, according to
                     the Arrangement which has been long since transmitted to the Board of War for
                     Commissions. I have the Honor to be with respect & Esteem, Gentlemen Yr Most Obed St
                  
                     G. W.
                  
               